ELECTRONIC RECORD
                                                                             <llfr-w

COA#       01-12-01145-CR                          OFFENSE:        29.02 (Robbery)

           Jay Scott Garrison, Jr. v. The State
STYLE:     0f Texas                                COUNTY:         Harris

COA DISPOSITION:       AFFIRM                      TRIAL COURT:    178th District Court


DATE: 06/26/2014                    Publish: NO    TC CASE #:      1278460




                         IN THE COURT OF CRIMINAL APPEALS


         Jay Scott Garrison, Jr. v. The State of
STYLE:   Texas                                          CCA#:           qjfe-f¥
         PRosf                         Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:
          5 Tap ci(                                     JUDGE:

DATE:    ^DU&V&SK If £0ij                               SIGNED:                           PC:

JUDGE:                                                  PUBLISH:                          DNP:




                                                                   fif?W5$                MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                               ELECTRONIC RECORD